Cite as 2014 Ark. App. 626



              ARKANSAS COURT OF APPEALS
                                    DIVISION III
                                   No.CV-14-266

                                            Opinion Delivered   November 5, 2014

G. MASON COZART, LARRY                      APPEAL FROM THE PULASKI
BUTTRAM, and DYNAREPS                       COUNTY CIRCUIT COURT,
INVESTMENT GROUP                            SEVENTEENTH DIVISION
                  APPELLANTS                [NO. 60CV-2011-2757]

V.                                          HONORABLE MACKIE M. PIERCE,
                                            JUDGE
LOUISE LOGUE
                              APPELLEE AFFIRMED


                          RHONDA K. WOOD, Judge

        This appeal arises from appellee Louise Logue’s breach-of-contract action

against G. Mason Cozart, Dynareps Investment Group, and Larry Buttram. The circuit

court directed a verdict in favor of Dynareps and Buttram but denied their motion for

attorney fees. A jury ultimately found in favor of Logue in her surviving action against

Cozart. On appeal, Cozart contends the following: (1) there was not sufficient

evidence to support the jury verdict; (2) there was not sufficient evidence Logue

suffered a compensable damage; and (3) the circuit court abused its discretion in

awarding Logue attorney’s fees. Dynareps and Buttram also appeal the circuit court’s

denial of their motion for attorney’s fees. We affirm on all grounds.

        Logue is a financial advisor who directs business to LPL Financial, a national

brokerage company, in exchange for a commission. Cozart and Buttram were financial

advisors operating under the name Dynareps, which also directed business to LPL. In
                              Cite as 2014 Ark. App. 626


February 2010, Logue and Cozart entered into an agreement under which Logue

would affiliate with Dynareps, Buttram, and Cozart. Cozart agreed to supervise

Logue’s work as well as provide other services to her in exchange for a percentage of

her commissions. Logue and Cozart then executed a written override agreement

which directed LPL to pay 44% of Logue’s commissions to Cozart. For the following

ten months, LPL paid this portion of Logue’s commission to Cozart. However, Logue

maintained that Cozart did not fulfill the terms of their agreement. Consequently, she

filed suit against Cozart, Buttram, and Dynareps for breach of contract, unjust

enrichment, and fraud. The case proceeded to jury trial, and at the close of Logue’s

case, the circuit court granted Buttram and Dynareps’s directed-verdict motion, thus

dismissing all Logue’s claims against them. The court also dismissed the unjust

enrichment and fraud claims against Cozart.

        The breach-of-contract claim against Cozart was the only one submitted to the

jury. The jury found that Cozart had breached his contract with Logue and awarded

damages of $42,647. Logue then requested attorney’s fees as the prevailing party

against Cozart and was awarded $25,000. Buttram and Dynareps also requested

attorney fees as they contended they were the prevailing party against Logue, but the

circuit court denied their request.
                             Cite as 2014 Ark. App. 626


                          I. Sufficiency of the Evidence for Breach of Contract

       Cozart challenges the sufficiency of the evidence to support the jury’s verdict.

On review, it is not this court’s place to try issues of fact; rather, this court simply

reviews the record for substantial evidence to support the jury’s verdict. Advanced

Envtl. Recycling Techs., Inc. v. Advanced Control Solutions, Inc., 372 Ark. 286, 275
S.W.3d 162 (2008). Substantial evidence is that which goes beyond suspicion or

conjecture and is sufficient to compel a conclusion one way or the other. Id. In

determining whether there is substantial evidence, we view the evidence and all

reasonable inferences arising therefrom in the light most favorable to the party on

whose behalf judgment was entered. Id.

       Cozart specifically argues that the terms of his agreement with Logue were too

vague to constitute an enforceable contract and that there was no evidence of breach.

Arkansas law requires that a valid contract have terms that are reasonably certain, and

that the terms meet this threshold if they provide a basis for determining the existence

of a breach and for giving an appropriate remedy. City of Dardanelle v. City of

Russellville, 372 Ark. 486, 277 S.W.3d 562 (2008). Despite Cozart’s argument to the

contrary, the terms of their agreement were specific. Here, Cozart and Logue both

testified that their agreement specified that Logue would receive supervision,

marketing assistance, office and secretarial support, and investment advice from Cozart

in exchange for 44% of her commissions from LPL. Thus, we find that there was
                             Cite as 2014 Ark. App. 626


substantial evidence that the terms of the parties’ contract were definite as the parties’

obligations, including payment terms, were defined clearly in the agreement.

        There was also substantial evidence to demonstrate that Cozart breached the

contract. There was no dispute that Cozart received the appropriate percentage of

Logue’s commissions during their affiliation. Cozart admitted that he did not perform

several of the promised marketing aspects of the contract, but contended this was

because Logue had not dropped her business name and was continuing to operate as

Logue Financial. Even so, Logue testified that, despite Cozart receiving her

commissions, she was banned from the Dynareps office and that, throughout their

agreement, she received very little secretarial or marketing support from Cozart. There

was also evidence that Cozart neglected his obligation to provide investment advice.

When performance of a duty under a contract is contemplated, nonperformance of

that duty is a breach. Spann v. Lovett & Co., 2012 Ark. App. 107, 389 S.W.3d 77.

Viewing the testimony and evidence in the light most favorable to Logue, we find that

substantial evidence supported the jury’s verdict that Cozart breached the contract.

                         II. Sufficiency of the Evidence for Compensable Damages

        Cozart also claims that Logue failed to present sufficient evidence that she

incurred compensable damages. The standard of review when a jury’s award of

damages is challenged on appeal is whether there was substantial evidence to support

the verdict. Bank of Eureka Springs v. Evans, 353 Ark. 438, 109 S.W.3d 672 (2003).

The purpose of damages in a contract action is to place the injured party in the same
                             Cite as 2014 Ark. App. 626


position she would have been in had the contract been performed. Hobson v. Entergy

Ark., 2014 Ark. App. 101, 432 S.W.3d 117.               Arkansas law has never required

exactness of proof in determining damages, and, if it is reasonably certain that some loss

occurred, it is enough that damages can be stated only approximately. Bank of Am. v.

C.D. Smith Motor Co., 353 Ark. 228, 106 S.W.3d 425 (2003). The fact that a party can

state the amount of damages she suffered only approximately is not a sufficient reason

for disallowing damages if, from the approximate estimates, a satisfactory conclusion

can be reached. Id. When, from the nature of the case, the amount of damages cannot

be estimated with certainty, or only a part of them can be estimated, the question

should go to the jury. Spann v. Lovett & Co., supra.

        At trial, Logue presented evidence that the commissions paid to Cozart

pursuant to the override agreement amounted to $85,293.17, the precise amount of

damages that Logue brought suit to recover. 1          Cozart contends that the override

agreement stated that LPL would retain 44% of Logue’s commissions if her contract

with Cozart terminated. This is irrelevant because Logue was not seeking damages for

commissions paid after the termination of her agreement with Cozart.




       Cozart argues that Logue relied solely on an improperly admitted exhibit to
        1

support her damages claim. This exhibit was a document created by LPL detailing
how much Cozart was paid in commission. However, immediately prior to entry of
the exhibit, Logue testified on her own accord that Cozart was paid approximately
$83,000 of her commissions. Thus, the jury heard independent testimony from Logue
concerning the amount of damages.
                             Cite as 2014 Ark. App. 626


       The jury awarded Logue $42,647 in damages, which was half of the damages

she sought and half of the commissions paid to Cozart pursuant to their agreement.

Our supreme court has held that a jury determines the credibility of the witnesses and

the weight and value of their evidence, and it may believe or disbelieve the testimony

of any one or all of the witnesses. Boellner v. Clinical Study Ctrs., LLC, 2011 Ark. 83,

378 S.W.3d 745. The jury here awarded damages after hearing extensive testimony.

For example, there was testimony that the parties had initially discussed an agreement

for Cozart to only provide supervision at a rate of 15% of her commissions, but that

she agreed to pay 44% because of the additional services offered. Further, Richard

Yada, another LPL financial advisor, testified that he paid Cozart only 22.5% of his

commissions in exchange for compliance supervision, office space, being featured on

the Dynareps website and brochure, and working under the Dynareps name. It was

for the jury to weigh the credibility of the witnesses and consider the evidence and

reach a result. Our review is limited to whether there was substantial evidence to

support that result when viewing it in the light most favorable to Logue. We find that

the jury’s award in this case is supported by substantial evidence.

                                      III. Attorney’s Fees

       Finally, Cozart contests the attorney’s fees awarded to Logue. He argues that

her claim was one of tort and not contract, and so she was not entitled to fees.

Additionally, Buttram and Dynareps appeal the denial of their request for fees under

Arkansas Code Annotated section 16-22-308. The prevailing party in a breach-of-
                              Cite as 2014 Ark. App. 626


contract action may recover reasonable attorney’s fees. Ark. Code Ann. § 16-22-

308 (Supp. 2013). The decision to award attorney’s fees is discretionary and will be

reversed only if the appellant can demonstrate that the circuit court abused its

discretion. Harrill & Sutter, PLLC v. Kosin, 2011 Ark. 51, 378 S.W.3d 135.

        Here, Cozart’s contention is meritless. The only claim submitted to the jury

was for breach of contract, as the tort claims had been dismissed. Therefore, the

damages could only have been for the breach-of-contract claim, and Logue was the

prevailing party on that claim. Thus, the award of attorney’s fees to Logue was

allowable under the statute and within the discretion of the circuit court.

        Buttram and Dynareps contend they were also prevailing parties and thus

entitled to attorney’s fees. Even if they are correct in their contention that they were

prevailing parties, the question of an award of attorney’s fees remains in the sound

discretion of the circuit court. They failed to cite any evidence that demonstrated that

the court abused its broad discretion. As the award of attorney’s fees is discretionary

and not mandatory, we cannot say on the record before us that the court abused its

discretion in granting Logue attorney fees nor in denying of attorney’s fees to Buttram

and Dynareps.

        Affirmed.

        GLOVER and VAUGHT, JJ., agree.

        Stanley D. Rauls, for appellant.

        Rose Law Firm, by: Amanda Wofford and Haley Heath Burks, for appellee.